Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 23.3 July 16,2007 Zanett, Inc. 635 Madison Avenue, 15 th Floor New York, New York 10022 RE: Post-Effective Amendment No. 2 on Form S-1 to Registration Statement filed on Form S-2 (the Registration Statement) Ladies and Gentlemen: We hereby consent to the references to our firm under the caption Legal Matters in the Prospectus constituting a part of the Registration Statement. In giving this consent, we do not admit that we come within the categories of persons whose consent is required under Section 7 of the Securities Act or under the rules and regulations of the Securities and Exchange Commission issued thereunder. Very truly yours, DRINKER BIDDLE & REATH LLP /s/ DRINKER BIDDLE & REATH LLP
